Citation Nr: 1201282	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  04-14 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran entered the National Guard in September 1959 and served on active duty from July 1960 to January 1980.  His awards and decorations included the Combat Infantryman Badge.  

This case was before the Board of Veterans' Appeals (Board) in May 2005 and September 2009.  Each time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a right eye disorder.  Thereafter, the case was returned to the Board for further appellate action.

In October 2004, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  

In August 2010, the Veteran raised contentions to the effect that service connection was warranted for a right foot disorder.  He also contended that he was entitled to a total disability rating due to individual unemployability (TDIU) caused by his service-connected disabilities.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over those claims, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A right eye disorder, diagnosed primarily as an epiretinal membrane, was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related thereto.

2.  The preponderance of the evidence is against the Veteran's claim that his right eye disorder is proximately due to or has been aggravated by a disorder for which service connection has already been established.  


CONCLUSIONS OF LAW

1.  The Veteran's right eye disorder, diagnosed primarily as an epiretinal membrane, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011; 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The Veteran's right eye disorder does not meet the criteria for service connection on a secondary basis.  38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011; 38 C.F.R. §§ 3.159, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a right eye disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In February 2001, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating a service-connected disability and for assigning an effective date, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records reflecting his treatment from April 1980 to January 2010 at or through Fort Campbell, Kentucky; records reflecting his VA treatment from June 1991 to February 2009; records reflecting his treatment from July 1993 to May 2002 by or through the Gateway Medical Center; records reflecting his treatment from November 1998 to November 2002 by or through the Premier Medical Group; records reflecting his treatment from February 2001 to May 2004 at Vanderbilt University; and the transcript of his October 2004 Video Conference with the undersigned Acting Veterans Law Judge.  

In February 1980; February 1982; May, July, and December 2003; May 2004; April, May, and December 2007; September 2008; May and June 2009; August 2010; and May 2011, VA examined the Veteran and/or provided an addendum, in part, to determine the nature and etiology of any right eye disorder found to be present.  The VA examination reports show that generally, the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310(a).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).  In this regard the Board notes that service connection has been established for the following disorders:  coronary artery disease with atrial fibrillation, evaluated as 60 percent disabling; degenerative arthritis of the cervical spine with cervical root syndrome, evaluated as 30 percent disabling; hypertension, evaluated as 10 percent disabling; and posttraumatic stress disorder, evaluated as 10 percent disabling.

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

During his October 2004 video conference with the undersigned Veterans Law Judge, the Veteran testified that his right eye disorder was, primarily, the result of his service-connected hypertension.  Therefore, he maintained that service connection was warranted on a secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he experienced in and after service.  For example, he is competent to report when he first began to experience blurred vision.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

During his May 1959 service entrance examination, the Veteran denied that he then had, or had ever had, eye trouble.  Indeed, on examination, his eyes, generally, his pupils, and his ocular motility were found to be normal.  An ophthalmoscopic examination was also found to normal, and his visual acuity was 20/20, bilaterally.  Thus, with respect to his eyes, he was presumed to be in sound physical condition at the time of his entry in service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).

During an examination in March 1965, the Veteran responded in the affirmative, when asked if he then had, or had ever had eye trouble.  Again, however, the examination showed that his eyes, generally, his pupils, and his ocular motility were normal.  An ophthalmoscopic examination was also normal, and his visual acuity remained 20/20, bilaterally.  

During an April 1976 examination, the Veteran's visual acuity was 20/25, bilaterally, and during March 1979 consultation with the Optometry Service, an internal eye examination was negative.  However, his uncorrected visual acuity was 20/40 on the right and 20/30 on the left, correctible to 20/20-, bilaterally.  Corrective lenses were prescribed.

In February 1980, a VA examination revealed that the Veteran's pupils were round and reacted to light and accommodation.  His extraocular movements were intact, and his fundus was normal.  His visual acuity was 20/25 on the right and 20/20 on the left.  He did not bring his glasses to the examination, and there was no diagnosis of an eye disorder.

Although the 1976 and 1980 examinations show that the Veteran's visual acuity had deteriorated, defective visual acuity or refractive error of the eye, without evidence of intervening trauma or disease is not considered a disorder for which service connection may be established.  38 C.F.R. § 3.303(c).  In this case, there is no such evidence of right eye trauma or disease in service.

From October 1981 to May 2000, the Veteran was treated by the Fort Campbell Ophthalmology and Optometry Services primarily for difficulty with his glasses.  In October 1981, he reported that his right eye burned.  The primary diagnoses were hyperopic astigmatism and presbyopia.  The Court has acknowledged medical authority evidence for the proposition that "although nearly all astigmatism is congenital (where heredity is the only known factor), it may occur as a residual of trauma and scarring of the cornea, or even from the weight of the upper eyelid resting upon the eyeball."  See Browder v. Brown, 5 Vet. App. 268, 272 (1993).  In this case, however, the Veteran does not contend, and the evidence does not show any trauma associated with his astigmatism.  The evidence is also negative for any competent evidence that it is in any way related to service.  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992) (citing WEBSTER'S MEDICAL DESK DICTIONARY 573).  Not only is such a disorder associated with advancing age, the competent evidence of record is negative for any findings of a nexus to service.  Given the foregoing circumstances and definitions, the Board finds the Veteran's astigmatism and presbyopia are unrelated to service.  

The primary thrust of the Veteran's contentions is that his right eye disorder, diagnosed primarily as an epiretinal membrane, is the result of his service-connected hypertension or coronary artery disease.  In this regard, the Board notes that when service connection was established for hypertension, the RO concluded that such disorder had first been manifested in service.   

An epiretinal membrane was first reported during treatment in February 2001 by the Ophthalmology Service at Fort Campbell, Kentucky.  At that time, the Veteran reported a three week history of blurred vision, and it was noted that the uncorrected visual acuity in his right eye had deteriorated to 20/200, correctable by pinhole to 20/100.  It was also noted that as a child, he had sustained an ocular laceration of the right eye.  The Veteran was referred to the Ophthalmology Service at Vanderbilt University for further workup.  

Following a February 2001 examination of the Veteran, an Associate Professor of Ophthalmology at Vanderbilt University stated that the right epiretinal membrane could be related to the Veteran's ocular trauma as a child or could be idiopathic in nature.  In fact, during subsequent treatment in April 2001 the professor referred to the epiretinal membrane as idiopathic.  In no case, did he report a nexus to service or to any service-connected disability.  

The Veteran continued to be followed at Vanderbilt University and at Fort Campbell for an epiretinal membrane.  During that treatment, the Veteran was found to have a cataract on his right eye which was surgically removed in August 2003.  As with the epiretinal membrane, there were no findings of a relationship to service.  Nevertheless, in April 2007, the Veteran was examined by VA to determine the nature and etiology of any right eye disorder found to be present.  

Following the VA examination, the examiner confirmed the presence of retinal pigment epithelial changes and an epiretinal membrane in the Veteran's right eye, consistent with possible old fluid collection or retinal pigment epithelial disturbance.  The examiner found that the macula was flat without significant atrophy or lesions and that it did not affect the Veteran's visual acuity or visual fields.  The examiner acknowledged, however, that he did not have the records of the Veteran's treatment at Vanderbilt University before him and rendered no opinion as to the etiology of the Veteran's right eye disorder.  

In August 2010 and May 2011, after obtaining the Veteran's records from Vanderbilt University, the claims file was reviewed by a VA Board Certified Ophthalmologist.  He noted that the record included multiple eye examinations by Ophthalmologists and Retinal Specialists.  Following his review, the VA Ophthalmologist concluded that the Veteran had a small macular scar, which he found, based on his clinical experience and expertise, was not related to the Veteran's service-connected hypertension, coronary artery disease, or atrial fibrillation.  

In sum, the Board finds that the Veteran's right eye disorder, diagnosed primarily as an epiretinal membrane, was first manifested many years after service and that there is no objective evidence of a relationship between that disorder and any event in service or any disorder for which service connection has already been established.  The only evidence to the contrary comes from the Veteran.  However, it must be emphasized that he is not shown to be qualified by training or experience to render such an opinion.  38 C.F.R. § 3.159(a).  The preponderance of the evidence is against the claim.  As such, the Veteran's right eye disorder does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 


ORDER

Entitlement to service connection for a right eye disorder is denied.



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


